   Case 19-10236         Doc 7        Filed 04/10/19       Entered 04/10/19 11:00:42            Desc Main
                                         Document          Page 1 of 1

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re Johnson Publishing Co.,                  Case Number: 19-10236
            LLC

An appearance is hereby filed by the undersigned as attorney for:
Desiree G. Rogers
Attorney name (type or print): Randall L. Klein

Firm: Goldberg Kohn Ltd.

Street address: 55 East Monroe Street, Suite 3300

City/State/Zip: Chicago, IL 60603

Bar ID Number: 6204582                                     Telephone Number: 312-201-4000
(See item 3 in instructions)

Email Address: Randall.Klein@GoldbergKohn.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on April 10, 2019

Attorney signature:            S/ Randall L. Klein
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
